UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. ) Empresas ICA, S.A.B. de C.V.1 (the “Issuer”) (Name of Issuer) Ordinary Shares of Common Stock (“Shares”) Ordinary Participation Certificates (Certificados de Participación Ordinaria or “CPOs”) American Depositary Shares (“ADSs”) (Title of Class of Securities) 2924482062 (CUSIP Number) David Mercado, Esq. Cravath, Swaine & Moore LLP 825 Eighth Avenue New York, NY 10019 Telephone: (212) 474-1000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) November 27, 2008 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box[_]. NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Section 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 Translation of Issuer’s name: The ICA Corporation 2 No CUSIP number exists for the underlying Shares, as the Shares are not traded in the United States.The CUSIP number 292448206 is only for the American Depositary Shares (“ADSs”). ADSs each represent four ordinary participation certificates (certificados de participación ordinaria, or “CPOs”), each of which represents one Share. CUSIP No. 292448206 1. Names of Reporting Persons: María Asunción Aramburuzabala Larregui I.R.S. Identification Nos. of Above Persons (entities only): Not Applicable (natural person) 2. Check the Appropriate Box If a Member of a Group (See Instructions): (a)[X] (b)[] 3. SEC Use Only: 4. Source of Funds (See Instructions): PF 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e): [] 6. Citizenship or Place of Organization Mexico Number of Shares BeneficiallyOwned By Each Reporting Person With 7. Sole Voting Power 6,615,4671 8. Shared Voting Power 25,622,092 Shares1 9. Sole Dispositive Power 6,615,4671 10. Shared Dispositive Power 25,622,092 Shares1 11. Aggregate Amount Beneficially Owned by Each Reporting Person 25,622,092 Shares1 12. Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions): [] 13. Percent of Class Represented by Amount in Row (11): 5.1% of the Shares2 14. Type of Reporting Person IN 1María Asunción Aramburuzabala Larregui, Lucrecia Aramburuzabala Larregui de Fernández and Lucrecia Larregui González de Aramburuzabala each has the authority to vote and to dispose of the Shares owned beneficially by the other.As described in Item 2, all of the Shares beneficially owned by María Asunción Aramburuzabala Larregui, Lucrecia Aramburuzabala Larregui de Fernández and Lucrecia Larregui González de Aramburuzabala are currently held by Trust No. 15203-8 (the “Investor Trust”) for their sole benefit.The Shares will be held from time to time in the form of CPOs. See Item 6. 2 According to the Issuer’s annual report on Form 20-F filed with the U.S. Securities and Exchange Commission (the “SEC”) on June 11, 2008, there were 498,029,907 Shares outstanding. 2 CUSIP No. 292448206 1. Names of Reporting Persons: Lucrecia Aramburuzabala Larregui de Fernández I.R.S. Identification Nos. of Above Persons (entities only): Not Applicable (natural person) 2. Check the Appropriate Box If a Member of a Group (See Instructions): (a)[X] (b)[] 3. SEC Use Only: 4. Source of Funds (See Instructions): PF 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e): [] 6. Citizenship or Place of Organization Mexico Number of Shares Beneficially Owned By Each Reporting Person With 7. Sole Voting Power 6,867,9251 8. Shared Voting Power 25,622,092 Shares1 9. Sole Dispositive Power 6,867,9251 10. Shared Dispositive Power 25,622,092 Shares1 11. Aggregate Amount Beneficially Owned by Each Reporting Person 25,622,092 Shares1 12. Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions): [] 13. Percent of Class Represented by Amount in Row (11): 5.1% of the Shares2 14. Type of Reporting Person IN 1María Asunción Aramburuzabala Larregui, Lucrecia Aramburuzabala Larregui de Fernández and Lucrecia Larregui González de Aramburuzabala each has the authority to vote and to dispose of the Shares owned beneficially by the other.As described in Item 2, all of the Shares beneficially owned by María Asunción Aramburuzabala Larregui, Lucrecia Aramburuzabala Larregui de Fernández and Lucrecia Larregui González de Aramburuzabala are currently held by the Investor Trust for their sole benefit.The Shares will be held from time to time in the form of CPOs. See Item 6. 2 According to the Issuer’s annual report on Form 20-F filed with the SEC on June 11, 2008, there were 498,029,907 Shares outstanding. 3 CUSIP No. 292448206 1. Names of Reporting Persons: Lucrecia Larregui González de Aramburuzabala I.R.S. Identification Nos. of Above Persons (entities only): Not Applicable (natural person) 2. Check the Appropriate Box If a Member of a Group (See Instructions): (a)[X] (b)[] 3. SEC Use Only: 4. Source of Funds (See Instructions): PF 5. Check Box if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e): [] 6. Citizenship or Place of Organization Mexico Number of Shares Beneficially Owned By Each Reporting Person With 7. Sole Voting Power 12,138,7001 8. Shared Voting Power 25,622,092 Shares1 9. Sole Dispositive Power 12,138,7001 10. Shared Dispositive Power 25,622,092 Shares1 11. Aggregate Amount Beneficially Owned by Each Reporting Person 25,622,092 Shares1 12. Check Box if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions): [] 13. Percent of Class Represented by Amount in Row (11): 5.1% of the Shares2 14. Type of Reporting Person IN 1María Asunción Aramburuzabala Larregui, Lucrecia Aramburuzabala Larregui de Fernández and Lucrecia Larregui González de Aramburuzabala each has the authority to vote and to dispose of the Shares owned beneficially by the other.As described in Item 2, all of the Shares beneficially owned by María Asunción Aramburuzabala Larregui, Lucrecia Aramburuzabala Larregui de Fernández and Lucrecia Larregui González de Aramburuzabala are currently held by the Investor Trust for their sole benefit.The Shares will be held from time to time in the form of CPOs. See Item 6. 2 According to the Issuer’s annual report on Form 20-F filed with the SEC on June 11, 2008, there were 498,029,907 Shares outstanding. 4 Item 1. Security and Issuer This statement on Schedule 13D (as amended from time to time, this “Statement”) relates to the ordinary shares of common stock, no par value per share (the “Shares”), of Empresas ICA, S.A.B. de C.V. (the “Issuer”). The Shares trade in the United Mexican States (“Mexico”). In the United States, the Shares trade in the form of american depositary shares (“ADSs”), each of which represents four ordinary participation certificates (certificados de participación ordinaria, or “CPOs”), each of which represents one Share. Holders of CPOs or ADSs are not permitted to vote the Shares indirectly represented by such CPOs or ADSs. The Issuer is a corporation (sociedad anónima bursátil de capital variable) organized under the laws of Mexico, whose principal executive offices are located at Mineria No.145, Edificio Central, 11800, Mexico, D.F., Mexico. Item 2. Identity and Background (a) – (c) and (f): This Statement is filed pursuant to Rule 13d-1(a) under the Securities Exchange Act of 1934, as amended (the “Exchange Act”), by María Asunción Aramburuzabala Larregui, Lucrecia Aramburuzabala Larregui de Fernández and Lucrecia Larregui González de Aramburuzabala, each of whom is a Mexican citizen (collectively, the “Investors” or the “Reporting Persons”). The Shares that are the subject of this Statement are held directly by Trust No. 15203-8, a Mexican trust (the “Investor Trust”).The Investors are the sole beneficiaries of the Investor Trust. The principal purpose of the Investor Trust is to serve as the vehicle for the Investors’ investments. The principal business address of the Investor Trust is Bosque de Duraznos No. 75, PH, Col. Bosques de las Lomas, 11700, Mexico, D.F., Mexico. The Investors share the power to determine the investment and voting decisions made by the Investor Trust. As a result, ownership of all Shares beneficially owned by the Investor Trust may be deemed to be shared among each of the Investors. The name, principal business address, present principal occupation and citizenship of each of the Investors are set forth in Schedule I attached hereto. (d) and (e): During the last five years, none of the Reporting Persons have been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. 5 Item 3. Source and Amount of Funds or Other Consideration On November 27, 2008, the Reporting Persons acquired 928,300 Shares in open market purchases through the Mexican Stock Exchange at an average of Ps.19.03966 per share. The aggregate amount of funds utilized by the Reporting Persons to pay for the Shares was Ps.17,674,518 (US$1,336,952 at an exchange rate of Ps.13.2200 per U.S. dollar, the noon buying rate for Mexican pesos on November 26, 2008 as published by the Federal Reserve Bank of New York).The Reporting Persons used personal funds to pay for the acquired Shares. On October 8, 2008, the Reporting Persons acquired 500,000 Shares in open market purchases through the Mexican Stock Exchange at an average of Ps.22.78 per Share. The aggregate amount of funds utilized by the Reporting Persons to pay for such Shares was Ps.11,390,000 (US$866,884, at an exchange rate of Ps.13.1390 per U.S. dollar, the noon buying rate for Mexican pesos on October 8, 2008 as published by the Federal Reserve Bank of New York). Item 4. Purpose of Transaction The Reporting Persons have acquired the Shares for investment purposes in accordance with the terms and conditions set forth in the authorization granted by the board of directors of the Issuer on November 15, 2007 (the “Board Authorization”).As set forth in Item 6 below, the Board Authorization prohibits the acquisition by the Reporting Persons of more than 9.99% of the outstanding Shares of the Issuer.See Item 6 below.
